                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.             CR 14-00329-ODW

 Defendant           Robert A Glazer                                        Social Security No. 8          2   8   0
 akas:                                                                      (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      Oct.    21   2019

  COUNSEL                                                           Lawrence Jay Litman, panel
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1ss: 18:1349 CONSPIRACY TO COMMIT HEALTH CARE FRAUD; Counts 3ss-4ss: 18:1349 CONSPIRACY TO
          COMMIT HEALTH CARE FRAUD; Counts 6ss-7ss: 18:1349 CONSPIRACY TO COMMIT HEALTH CARE FRAUD;
          Count 9ss: 18:1349 CONSPIRACY TO COMMIT HEALTH CARE FRAUD; Counts 11ss-17ss: 18:1349 CONSPIRACY
          TO COMMIT HEALTH CARE FRAUD
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
           120 months. This term consists of 120 months on each of Counts 1, 3, 4, 6, 7, 9, and 11
                     through 17 of the Second Superseding Indictment, to be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $1,300, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.


It is ordered that the defendant shall pay restitution in the total amount of $11,959,702.48 pursuant to 18 U.S.C.
§ 3663A.


The amount of restitution ordered shall be paid as follows:


Victim                                 Amount


Medicare                               $11,959,702.48



CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
 USA vs.     Robert A Glazer                                   Docket No.:   CR 14-00329-ODW

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, nominal monthly payments of at least 10 percent of defendant's gross
monthly income but not less than $100, whichever is greater, shall be made during the period of supervised release
and shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered as the
Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.


The defendant shall be held jointly and severally liable with codefendants Angela Avetisyan and Ashot Minasyan
for $3,644,498.48 of the restitution ordered in this judgment and shall be held jointly and severally liable with
codefendant Marina Merino for $338,701.01 of the restitution ordered in this judgment. The victims' recovery is
limited to the amount of its loss and the defendant's liability for restitution ceases if and when the victims receive
full restitution.


Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
18 U.S.C. § 3612(g).


The defendant shall comply with General Order No. 18-10.


Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two years. This
term consists of two years on each of Counts 1, 3, 4, 6, 7, 9, and 11 through 17 of the Second Superseding
Indictment, all such terms to run concurrently under the following terms and conditions:


1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
         Services Office and General Order 18-10, including the conditions of probation and supervised release set
         forth in Section III of General Order 18-10.


2. During the period of community supervision, the defendant shall pay the special assessment and restitution
   in accordance with this judgment's orders pertaining to such payment.


3.       The defendant shall not be employed in any position that requires licensing and/or certification by any
         local, state, or federal agency without the prior written approval of the Probation Officer.

CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2
 USA vs.     Robert A Glazer                                  Docket No.:   CR 14-00329-ODW




4.       The defendant shall not operate a business or be employed by a business that submits claims to Medicare
         or any other government program or agency for services.

5.       The defendant shall cooperate in the collection of a DNA sample from himself.

6.       The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
         financial obligation.

The Court orders defendant to be housed at the Terminal Island facility.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
      poses a low risk of future substance abuse.



Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary, to
      comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
      particular sentence to be imposed, shall consider --

1.       The nature and circumstances of the offense and the history and characteristics of the defendant;
2.       The need for the sentence imposed --
            a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
               punishment for the offense;
            b. To afford adequate deterrence to future criminal conduct;
            c. To protect the public from further crimes of the defendant; and
            d. To provide the defendant with needed correctional treatment in the most effective manner.
3.       The kinds of sentences available;
4.       The guideline sentencing range;
5.       The need to avoid unwarranted sentence disparities among defendants with similar records who have been
         found guilty of similar conduct.
6.       The need to provide restitution to any victims of the offense.




CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3
 USA vs.     Robert A Glazer                                                               Docket No.:      CR 14-00329-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
          Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the
          period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a
          warrant and revoke supervision for a violation occurring during the supervision period.




            October 21, 2019
            Date                                                               U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            October 21, 2019                                         By        Sheila English /s/
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.      The defendant must not commit another federal, state, or local              9.        The defendant must not knowingly associate with any persons
         crime;                                                                                engaged in criminal activity and must not knowingly associate with
 2.      he defendant must report to the probation office in the federal                       any person convicted of a felony unless granted permission to do so
         judicial district of residence within 72 hours of imposition of a                     by the probation officer. This condition will not apply to intimate
         sentence of probation or release from imprisonment, unless                            family members, unless the court has completed an individualized
         otherwise directed by the probation officer;                                          review and has determined that the restriction is necessary for
 3.      The defendant must report to the probation office as instructed                       protection of the community or rehabilitation;
         by the court or probation officer;                                          10.       The defendant must refrain from excessive use of alcohol and must
 4.      The defendant must not knowingly leave the judicial district                          not purchase, possess, use, distribute, or administer any narcotic or
         without first receiving the permission of the court or probation                      other controlled substance, or any paraphernalia related to such
         officer;                                                                              substances, except as prescribed by a physician;
 5.      The defendant must answer truthfully the inquiries of the                   11.       The defendant must notify the probation officer within 72 hours of
         probation officer, unless legitimately asserting his or her Fifth                     being arrested or questioned by a law enforcement officer;
         Amendment right against self-incrimination as to new criminal               12.       For felony cases, the defendant must not possess a firearm,
         conduct;                                                                              ammunition, destructive device, or any other dangerous weapon;
 6.      The defendant must reside at a location approved by the                     13.       The defendant must not act or enter into any agreement with a law
         probation officer and must notify the probation officer at least 10                   enforcement agency to act as an informant or source without the
         days before any anticipated change or within 72 hours of an                           permission of the court;
         unanticipated change in residence or persons living in                      14.       As directed by the probation officer, the defendant must notify
         defendant’s residence;                                                                specific persons and organizations of specific risks posed by the
 7.      The defendant must permit the probation officer to contact him                        defendant to those persons and organizations and must permit the
         or her at any time at home or elsewhere and must permit                               probation officer to confirm the defendant’s compliance with such
         confiscation of any contraband prohibited by law or the terms of                      requirement and to make such notifications;
         supervision and observed in plain view by the probation officer;            15.       The defendant must follow the instructions of the probation officer
 8.      The defendant must work at a lawful occupation unless excused                         to implement the orders of the court, afford adequate deterrence
         by the probation officer for schooling, training, or other                            from criminal conduct, protect the public from further crimes of the
         acceptable reasons and must notify the probation officer at least                     defendant; and provide the defendant with needed educational or
         ten days before any change in employment or within 72 hours of                        vocational training, medical care, or other correctional treatment in
         an unanticipated change;                                                              the most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                    Page 4
   The defendant must also comply with the following special conditions (set forth below).


                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
           restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
           subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
           are not applicable for offenses completed before April 24, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
           balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

           The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
           residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
           defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §
           3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
           probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
           inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
           with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for
           any loan or open any line of credit without prior approval of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
           must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
           including any business accounts, must be disclosed to the Probation Officer upon request.

           The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
           approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 5
      USA vs.     Robert A Glazer                                                     Docket No.:      CR 14-00329-ODW




                                                                          RETURN

      I have executed the within Judgment and Commitment as follows:
      Defendant delivered on                                                             to
      Defendant noted on appeal on
      Defendant released on
      Mandate issued on
      Defendant’s appeal determined on
      Defendant delivered on                                                             to
at
           the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                          United States Marshal


                                                                    By
                 Date                                                     Deputy Marshal




                                                                       CERTIFICATE

      I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
               legal custody.

                                                                          Clerk, U.S. District Court


                                                                    By
                 Filed Date                                               Deputy Clerk




                                                      FOR U.S. PROBATION OFFICE USE ONLY


     Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
             supervision, and/or (3) modify the conditions of supervision.

              These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


              (Signed)
                          Defendant                                                      Date




                          U. S. Probation Officer/Designated Witness                     Date




     CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 6
